Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s arguments, filed 08/25/2020, with respect to claims 1, 10, and 19 have been fully considered and are persuasive. The 35 USC 103 rejection of Choung Ki Song (US Publication 2015/0155013) in view of Tae-Young Oh et al. (US Publication 2012/0087194) as applied to claim 1 has been withdrawn. The 35 USC 102 a(1) rejection of Tae-Young Oh et al. (US Publication 2012/0087194) as applied to claim 10 has been withdrawn. The 35 USC 103 rejection of Tae-Young Oh et al. (US Publication 2012/0087194) in view of Choung Ki Song (US Publication 2015/0155013) as applied to claim 19 has been withdrawn. Therefore a NOTICE OF ALLOWANCE is being administered. 

Allowable Subject Matter
2.	Claims 1-21 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
The primary reasons for allowance of Claim 1 in the instant application is the combination with the inclusion in these claims for, “A semiconductor apparatus comprising: a command receiving circuit configured to be coupled to a controller and configured to receive latch signal bits of a command from said controller, responsive to according to a clock signal received from the controller, the command receiving circuit being additionally configured to output the latched signal bits as latched signals; a multiplexing circuit coupled to the command receiving circuit and configured to receive the latched signals from the command receiving circuit, and selectively output the latched signals according to a flag signal, which is internally generated within the semiconductor apparatus; and a data input/output circuit coupled to the multiplexing circuit and configured to receive the selectively outputted latched signals from the multiplexing circuit and receive the flag signal, and additionally configured to output the selectively outputted latched signals and the flag signal as a feedback command to the outside of the semiconductor apparatus controller through a plurality of DQ pins; wherein, the controller is configured to adjust timing of the command that the controller provides to the command receiving circuit, responsive to the feedback command received by the controller from the data input/output circuit.”


The primary reasons for allowance of Claim 10 in the instant application is the combination with the inclusion in these claims for, “A command training system comprising: a controller configured to generate a command and clock signal, and configured to control command training according to a feedback command; and a semiconductor apparatus coupled to the controller and which is configured to add an internally generated flag signal to signals obtained by latching signal bits of the command from the controller responsive according to the clock signal, and provide the resultant signal as the feedback command to the controller; wherein the semiconductor apparatus comprises: a command receiving circuit coupled to the controller and configured to receive latch signal bits of a command from said controller responsive to a clock signal received by the command receiving circuit from said controller, the command receiving circuit being additionally configured to output the latched signal bits as latched signals; a multiplexing circuit coupled to the command receiving circuit and configured to receive the latched signals from the command receiving circuit, and selectively output the latched signals according to a flag signal, which is internally generated within the semiconductor apparatus; and a data input/output circuit coupled to the multiplexing circuit and configured to receive the selectively outputted latched signals from the multiplexing circuit and receive the flag signal, and additionally configured to output the selectively outputted latched signals and the flag signal as a feedback command to the outside of the semiconductor apparatus controller through a plurality of DQ pins.”

The primary reasons for allowance of Claim 19 in the instant application is the combination with the inclusion in these claims for, “A command training method for a controller and semiconductor apparatus, comprising the steps of: providing, by the controller, a command and clock signal to the semiconductor apparatus; generating, by the semiconductor apparatus, latch signals by latching the command according to the clock signal; changing, by the semiconductor apparatus, the value of a flag signal in a predetermined cycle, adding the flag signal changed in each cycle to a set of the latch signals, and providing the resultant signal as a feedback command to the controller; and controlling, by the controller, command training according to the feedback command; wherein, the controller adjusts timing of the command that the controller provides to the semiconductor apparatus responsive to the feedback command received by the controller from the semiconductor apparatus.”


4.	The prior art of record including the disclosure of Choung Ki Song (US Publication 2015/0155013), Tae-Young Oh et al. (US Publication 2012/0087194), Glenn Dearth et al. (US Publication 2016/0172013), Alexey Kostinsky et al. (US Publication 2014/0189224) neither anticipates nor renders obvious the above recited combination. Because claims 2-9, 11-18, 20, and 21 depend directly or indirectly on claim 1, 10, or 19 these claims are considered allowable for at least the same reasons noted above.
	Any comments considered necessary by the applicant must be submitter no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Examiner Comments
5.	Examiner understands the novelty to lie, in part, in the system’s ability to generate a flag signal in a predetermined cycle to read the feedback command to the controller. Conventional systems were disclosed to sequentially read the feedback signals using a mode register set as the control signal.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013.  The examiner can normally be reached on Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 09/11/2021Examiner, Art Unit 2181                     

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181